Citation Nr: 1635782	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  09-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to February 1977. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.   

In July 2008 the Veteran and a witness testified before a Decision Review Officer.  In January 2012 the Veteran and his spouse testified before the undersigned.  Transcripts of both hearings are of record.

In June 2012 the Board reopened the Veteran's claim and remanded the appeal for additional development.  The claim was again remanded in February 2013.  In a November 2013 decision, the Board denied the Veteran's claim.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC). An October 2014 Joint Motion for Remand (JMR) vacated and remanded the November 2013 Board decision.  In July 2015, the Board again remanded the claim for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that a lumbosacral spine disability existed prior to the Veteran's entrance to active duty.

2.  There is clear and unmistakable evidence that the Veteran's lumbosacral spine disability was not aggravated by such service.


CONCLUSION OF LAW

The criteria for service connection for lumbosacral spine disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in February 2007, prior to the rating decision on appeal.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's statements, his service treatment records, Social Security Administration records, and post-service VA and private treatment records have been associated with the claims folder.  Additionally, as will be discussed below, the VA has conducted a search of relevant repositories in search of court martial records as identified by the Veteran.  

The Veteran was provided with VA examinations in September 2008 and August 2012.  He was also provided with a VA addendum opinion in February 2013.  The Board finds that these reports and medical opinions, when viewed as a collective whole and considered in the context of the existing evidence of record, provide sufficient facts for the Board to adequately decide the claim.  In rendering the later medical opinions in the claim, the August 2012 and February 2013 VA examiner addressed the essential contentions of the claimant, were informed by a review of the Veteran's claims file, and presented their opinions in the context of the Veteran's pertinent clinical history.  The Board thus finds the August 2012 VA medical opinion and February 2013 addendum opinion adequate for purposes of adjudicating the claim for a lumbosacral spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Any deficits in the August 2012 medical opinion have been rectified by the subsequent February 2013 corrective medical opinion obtained thereafter.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before a DRO officer in July 2008 and the undersigned in January 2012.  Here, the Veteran has not raised any deficiency with either hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Additionally, the Board finds that the RO has substantially complied with the June 2012, February 2013 and July 2015 remand directives which included obtaining outstanding records and affording the Veteran VA examinations.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his lumbosacral spine disability is related to his military service, specifically wearing his flak jacket and being stomped in the back during basic training by two drill sergeants.  The Veteran has also reported that the two drill sergeants were then court martialed for their actions and he participated in the proceedings.    


General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).

Background

The Veteran's June 5, 1976, enlistment examination is negative for any complaints or diagnosis of a low back disorder.  

A June 29, 1976, service treatment record shows that the Veteran complained of lower back pain with pain in the right lower back.  The Veteran reported that he had the pain for one year.  On physical examination the Veteran's back was found to be within normal limits. The examiner ordered an x-ray to rule out abnormalities. 

A July 6, 1976, treatment record shows that the Veteran complained of low back pain for the past two to three weeks.  On physical examination the Veteran's back was within normal limits.  The examiner noted that the June 29, 1976, x-ray results were normal.  The examiner prescribed exercises for back pain and the Veteran was instructed to return in ten days should the condition persist or worsen.  

A July 15, 1976, treatment record shows that the Veteran again complained of low back pain and reported a four month history.  The Veteran reported the pain began the day prior after carrying a field pack.  The examiner noted the physical examination was negative for any abnormalities and prescribed pain medication.  

A July 23, 1976, treatment record shows the Veteran again complained of low back pain and was placed on light duty for three days and instructed to return if the symptoms worsened.  

A July 29, 1976, treatment record shows that the Veteran again complained of low back pain and related it to wearing a flak jacket.  On physical examination the Veteran's back was found to be unremarkable and within normal limits. 

Another July 29, 1976, treatment record revealed that on physical examination there was no limitation of range of motion of the Veteran's back.  The examiner noted that the Veteran had a similar problem in basic training in March 1976 and was seen by a medical officer on the first day of boot camp but was told to continue.  The Veteran also reported that while in school ten years ago he fell down.  X-rays revealed that the Veteran's spine was within normal limits.  The examiner prescribed physical therapy three times a week for a month and no lifting more than 30 pounds.  

Another July 29, 1976, record shows that the Veteran complained of low back pain aggravated by carrying a heavy flak jacket.  The provisional diagnosis was strain of the L5 spine. 

An August 9, 1976, treatment record shows that the Veteran complained of acute low back pain and was diagnosed with an L5 strain.  The Veteran reported a three year history of intermittent episodes of back pain.  The examiner noted that there was no evidence of muscle spasms or tenderness to palpation.  The examiner prescribed heat treatment and physical therapy three times per week for a month. 

A September 2, 1976, treatment record shows that the Veteran again complained of low back pain and reported a three year history of back pain.  The Veteran complained of pain in his L5 area when lifting more than 30 pounds.  On physical examination there were no muscle spasms and no limited range of motion on bending forward, lateral, and extension.  The examiner's impression was an L5 strain.  The examiner referred the Veteran to orthopedic and prescribed light duty with no physical training and pain medication.  

A September 2, 1976, orthopedic referral shows that the Veteran had been complaining of low back pain for about three months that was precipitated by doing strenuous exercise.  The referral also shows that the Veteran went to physical therapy for one month but it did not provide any relief.  The provisional diagnosis was lumbosacral strain.  

A September 28, 1976, orthopedic treatment record shows that the Veteran was diagnosed with a strain of the L5 spine.  The examiner prescribed L5 support and recommended a change in military occupational specialty (MOS) to less strenuous duties. 

A November 11, 1976, orthopedic treatment record shows that the Veteran's symptoms began three years prior when his job required him to shovel in a tannery.  The examiner prescribed a bed board.  

A November 11, 1976, treatment record shows the Veteran again complained of low back pain.  The examiner noted that the Veteran's symptoms started before the Veteran enlisted in the Marine Corps.  The Veteran reported pain when bending, lifting, and running.  

A November 24, 1976, treatment record shows that the Veteran reported that "the pain existed prior to my enlisting in the USMC".  The Veteran also reported that "the recruiter told me not to say anything about it to the medical department".  The examiner noted that there was nothing more that could be done for the Veteran and he would be sent to orthopedics for a final examination.  

Another November 24, 1976, orthopedic referral shows that the Veteran was given an MOS change, back brace, and bed board but his subjective complaints continued.  The examiner noted that the Veteran claimed his pain existed prior to entry into the Marine Corp.  The examiner concluded that there was no change in symptoms and running especially aggravated the pain. 

In February 1977 the Naval Medical Board found that the final diagnosis was strain, lumbosacral, and chronic, recurrent, exited prior to entry (EPTE), not service aggravated.  The Naval Medical Board concluded that the Veteran did not meet the minimum standards for enlistment or induction and that the Veteran was unfit for further military service by reason of physical disability and the physical disability was not incurred in, nor aggravated by, a period of active service.  The Naval Medical Board recommended that the Veteran be discharged from the United States Marine Corps.  The Veteran waived his right to a hearing before the Physical Evaluation Board and signed a Statement of Patient Concerning the Findings of a Medical Board with the box checked "discharged by reason of physical disability existing prior to entry on active duty and not aggravated by service". 

The Veteran's military personnel records are absent of any notations that the Veteran was involved in any court martial proceedings.  

Post-service private treatment records dated October 1996 and post-service VA treatment records dated July 2000 to January 2016 show that the Veteran was treated for low back pain.  A July 2000 VA MRI showed lumbar spondylosis with mild generalized posterior disc bulge at L3-4, L4-5, and L5-S1 junction.  There was no significant spinal canal stenosis identified.  Mild right neural foraminal narrowing was noted at L4-5 junction. 

In a July 2000 statement the Veteran reported that during boot camp one of the drill instructors stomped on his lower back while he was doing pushups.  The Veteran reported that he was asked to testify against the drill instructor.  

In an April 2004 statement the Veteran reported that the drill instructor would call him racially charged names.  He reported that the drill instructor stomped all of his weight on his lower back.  He reported that a witness saw him and reported it to a higher ranked officer.  The Veteran reported that at the hearing he was called in to testify and the drill instructor was given office hours, convicted and dismissed.  The Veteran reported that the incident aggravated his back pain and after that the back pain became chronic and he began to experience lower back pain, however, out of fear he did not report it.  The Veteran reported that his back pain became severe and he was given pain medications, a back brace, and a board to place under his mattress. The Veteran reported that he was asked to sign an affidavit waiving his rights.  The Veteran asserted that at the time he was on several medications, only had a 9th grade education, and did not understand the terminology of what they were saying nor what was written on the affidavit because he was not giving the option of having the document translated into Spanish.  The Veteran stated that he signed the waiver and the hearing before the Physical Evaluation Board ever took place.  The Veteran also stated that he now believes that his rights were violated and he was discriminated against based on race.  

On his December 2006 claim the Veteran stated that his back was aggravated while wearing a flak jacket in training. 

The Veteran and a fellow serviceman testified at a DRO hearing in July 2008.  The Veteran reported that he never had any back problems before he went into service.  The Veteran reported that before service the muscles in his middle back bothered him after shoveling but never his lower back.  The Veteran reported that the drill instructor stomped on his back while he was in the push up position.  He also reported that the drill instructor was court marshaled for abusing Marines.  The Veteran reported that he started having back problems after the assault.  The Veteran's fellow service man testified that he noticed the drill instructor had taken the Veteran aside to exercise and after 30 minutes or so the Veteran was still doing excessive exercise. 

The Veteran was afforded a VA examination in September 2008.  X-rays revealed there was no evidence of a fracture or subluxation.  Normal alignment of the spine was seen and sacroiliac joints were normal with widening or sclerosis.  There was no loss of vertebral body heights and the normal intravertebral disc spaces were normal.  The examiner noted that a June 2006 MRI revealed slight bulging of the L4/L5 disc without disc protrusion.  The VA examiner concluded that he could not resolve the issue without resorting to mere speculation because the Veteran had a gap in his medical care and his low back conditions from 1979 to 2001 with no records. 

On his December 2008 VA Form 9 the Veteran stated that he was in excellent physical condition when he entered service and the injury to his back was caused by the drill instructor stomping on his back while he was in push up position. 

In January 2012 the Veteran and his wife testified at a Board hearing.  The Veteran testified that after the drill instructor stomped on his back he continued boot camp in pain.  He reported that he did not seek medical care during boot camp.  The Veteran reported that he could not do the forced marches because of his back pain.  The Veteran also reported that carrying field packs made his back worse.  The Veteran also reported that after service, from about 1978 to the early 1990s, he relied on treatment in Mexico.  He also reported receiving treatment in Texas from 1991 to 2000.  The Veteran's spouse testified that she met the Veteran in 1974 and the Veteran was very physically fit.  She reported that he would mention that his back bothered him after he got out of service. 

The Veteran was afforded another VA examination in August 2012.  The examiner noted that the Veteran reported that he has chronic dull to sharp lower back pain with numbness and tingling to the bilateral lower legs which started in 1976 after a drill sergeant in basic training stomped on his back while he was in the push-up position.  X-rays revealed mild narrowing facets L4-L5 and L5-S1 bilaterally and sacroiliac joints within normal limits.  The examiner noted that a January 2009 MRI revealed slightly increased bulging of the L4-L5 disc without neural foramina or spinal canal stenosis.  The examiner concluded that the Veteran's lumbosacral spine disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In his rationale, the examiner stated that the medical evidence from the service treatment records from different providers in 1976 and 1977 showed that the Veteran had back pain that initially occurred while shoveling at a tannery prior to joining the service for which he received an EPTE discharge.  He also pointed out that the Veteran signed his discharge paperwork attesting that he had this back problem prior to joining the service.  The examiner further pointed to the lack of medical treatment records from 1976 until 2001 for lower back pain, which would show an on-going problem related to his back directly after service.  Finally, the examiner explained that the x-rays and MRIs showed changes that are commonly seen in patients in the Veteran's particular age group and these changes were consistent with the Veteran's age group. 

In a February 2013 addendum opinion, the examiner stated that it was clear and unmistakable that the Veteran entered service with a pre-existing back disorder.  In his rationale, the examiner explained that the medical evidence from the service treatment records from different providers in 1976 and 1977 showed that the claimant had back pain that initially occurred while shoveling at a tannery prior to joining the service for which he received an EPTE discharge.  The examiner also pointed to the fact that the claimant signed his discharge paperwork attesting that he had this back problem prior to joining the service.  The examiner also stated that it was clear and unmistakable that the Veteran's pre-existing back disorder was not aggravated beyond the natural progression of the disorder by his service.  In his rationale, the examiner explained that the claimant had normal x-rays while in service.  He also pointed to the lack of documented medical evidence for complaints of lower back pain post service from 1977 to 2001, which would show an ongoing problem from service.  Finally, the examiner explained that the x-ray dated August 2012 and MRIs taken in January 2009 and June 2006 show mild changes to the lumbar spine that are commonly seen in patients in the Veteran's particular age group and that these changes were considered consistent for the Veteran's age.

A September 2015 report of general information shows that the Marine Corps Judge Advocate Division was contacted in regard to obtaining court martial records dating back to 1976.  The VA was informed that the Marine Corps does not maintain personnel records past 10 years and at that point the records are sent to the National Personnel Records Center.  

A February 2016 report of general information shows that the VA called the "Navy JAG (USMC) Wash DC" and was informed that any records older than 1977 would be retired to the National Archives.  

A February 2016 response from the National Archives shows that the NARA conducted a search of their holding of Navy General Court Martial records from 1952 to 1976 and found no general court martial trial records pertaining to either K. or B.   

Analysis

As the Veteran's service entrance examination was negative for any low back disorder, the presumption of soundness attaches.  However, the Board finds that there is clear and unmistakable evidence that the Veteran's lumbosacral spine disability existed prior to service. 

First, the February 2013 examiner opined that the Veteran's lumbosacral spine disability clearly and unmistakably pre-existed service.  The examiner explained that the medical evidence from the service treatment records from different providers in 1976 and 1977 showed that the claimant had back pain that initially occurred while shoveling at a tannery prior to joining the service for which he received an EPTE discharge.  The examiner also pointed to the fact that the claimant signed his discharge paperwork attesting that he had this back problem prior to joining the service.

Furthermore, the Board notes that in Doran v. Brown, 6 Vet. App. 283, 286 (1994), the Court held that a veteran's statement acknowledging preexisting conditions can be enough to rebut the presumption of soundness.  The Board points to the Veteran's own statements in service regarding the etiology of his low back pain.  The Veteran entered service in January 1976.  Thereafter, a June 29, 1976 service treatment record shows that the Veteran reported a one year history of back pain.  An August 9, 1976, treatment record shows that the Veteran reported a three year history of intermittent episodes of back pain.  A November 11, 1976, orthopedic treatment record shows that the Veteran reported that his symptoms began three years prior when his job required him to shovel in a tannery.  A November 24, 1976 treatment record shows that the Veteran reported that "the pain existed prior to my enlisting in the USMC".  The Veteran also reported that "the recruiter told me not to say anything about it to the medical department".
The Board acknowledges the Veteran's contentions that he did not have any low back disorder before service.  The Board also acknowledges the Veteran's wife's testimony that the Veteran was physically fit before service and did not complain of back pain until after service.  While the Veteran and his wife are competent to report on issues of which they have first-hand knowledge, when considered with the other evidence of record, the Board finds the Veteran and his wife's statements are not credible.  As stated, a June 29, 1976, service treatment record shows that the Veteran reported a one year history of back pain.  An August 9, 1976, treatment record shows that the Veteran reported a three year history of intermittent episodes of back pain.  A November 11, 1976, orthopedic treatment record shows that the Veteran reported his symptoms began three years prior when his job required him to shovel in a tannery. A November 24, 1976, treatment record shows that the Veteran reported that "the pain existed prior to my enlisting in the USMC". The Veteran also reported that "the recruiter told me not to say anything about it to the medical department". Thus, weighing the Veteran's earlier statements, as reflected in his service treatment records, against the Veteran's and wife's later contentions that the Veteran's back condition began in service, the Board can and does attach more credibility and probative value to the earlier service department documents because they were made contemporaneously and were made solely for the purpose of seeking and obtaining medical treatment.  As evidence contemporaneous to service directly contradicts the Veteran and wife's assertions that the Veteran's lumbosacral spine disability began in service, these later statements are afforded little probative weight. 

The Board also notes that the Veteran claims that he waived his right to a hearing before the Physical Evaluation Board and signed a Statement of Patient Concerning the Findings of a Medical Board with the box checked "discharged by reason of physical disability existing prior to entry on active duty and not aggravated by service" because he was on several medications, only had a 9th grade education, and did not understand the terminology nor what was written on the affidavit because he was not given the option of having the document translated into Spanish.  The Board also notes 38 C.F.R. § 3.304(b)(3) (2015).  This section provides that signed statements of veterans relating to origin, or incurrence of any disease or injury made in service if against his own interest is of no force and affect if other data do not establish the fact.  Other evidence will be considered as though such evidence were not of record.  Id.  However, the Board finds that the Naval Medical Board documents that the Veteran signed are consistent with the oral reports the Veteran made contemporaneously in his service treatment records.  As such, while the Veteran is competent to testify to such matters, the Board finds that the statements the Veteran endorsed by signing the Naval Medical Board documents to be more credible than the Veteran's current statements.  Consequently, the Board finds that little probative weight can be assigned to the Veteran's assertion that he did not understand the affidavits he signed. 

As such, the Board finds that the VA opinions and service department findings show that the Veteran's lumbosacral spine disability clearly and unmistakably existed prior to his military service.  However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that a lumbosacral spine disability clearly and unmistakably pre-existed service. The Board must also determine whether such disability clearly and unmistakably was not aggravated during service. 

In this regard, the February 2013 VA examiner stated that it is clear and unmistakable that the Veteran's pre-existing back disorder was not aggravated beyond the natural progression of the disorder by his service.  In his rationale, the examiner explained that the claimant had normal x-rays while in service. He also pointed to the lack of documented medical evidence for complaints of lower back pain post-service from 1977 to 2001, which would show an ongoing problem from service.  Finally, the examiner explained that the x-ray dated August 2012 and MRIs taken in June 2006 and January 2009 show mild changes to the lumbar spine that are commonly seen in patients in the Veteran's particular age group and that these changes were considered consistent for the Veteran's age.  The Board also notes that service treatment records consistently show that on physical examination the Veteran's low back was found to be within normal limits.  Additionally, a July 29, 1976, service treatment record shows that on physical examination there was no limitation of range of motion of the Veteran's back.  An August 9, 1976, treatment record shows that there was no evidence of muscle spasms or tenderness to palpation.  A September 2, 1976, record also shows that on physical examination there were no muscle spasms and no limited range of motion on forward bending, lateral, and extension.  A September 28, 1976, service treatment record also shows that x-rays were within normal limits.  As the examiner's conclusions are fully explained and consistent with the evidence of record the Board assigns them great probative weight. 

The Board acknowledges that after the February 2013 examiner rendered his opinion; the Veteran submitted an October 1996 private treatment record showing that the Veteran was treated for low back pain.  The Board finds that this evidence does not alter the examiner's underlying rationale that the Veteran's back pain was not aggravated by service because of the findings in service, lack of medical treatment over a number of years post-service, and post-service x-rays and MRIs that show the Veteran's back condition is consistent with aging. The Board is cognizant of the Veteran's contention that he received chiropractic care for his back after service and has been unable to obtain those treatment records; however, the Board finds most significant that the radiographic evidence and MRIs show findings that are not consistent with trauma or degenerative changes that have progressed at an abnormal rate.  These physical findings support the examiner's underlying rationale of no aggravation beyond the normal progression. 

The Board has also considered the Veteran's assertion that wearing a flak jacket in service aggravated his low back.  The Board also acknowledges that the Veteran claims that he was stomped on his lower back by drill instructors during boot camp which caused his lumbosacral spine disability.  The Board notes that the evidence of record, to include the Veteran's service treatment records, personnel records and negative responses from service records repositories are absent of any notations that the Veteran was stomped on his back or that court martial proceedings were conducted on the identified instructors due to their treatment of the Veteran, or any other soldiers.  The Board also notes the testimony of a fellow soldier regarding the Veteran being made to do excessive exercise.  Crucially, the medical opinion evidence indicates that the pathology associated with the Veteran's back is not consistent with aggravation of a disability but rather more consistent with the post-service event of aging.  The Veteran is not competent to opine on the medically complex question of whether degenerative changes associated with the lumbar spine are consistent with aggravation. 

The Veteran's contentions regarding being stomped on the back and wearing his flak jacket do not outweigh the February 2013 VA opinion and service department findings, which show that the Veteran's pre-existing low back disability clearly and unmistakably was not aggravated by service.  Accordingly, service connection for a lumbosacral spine disability is not warranted.


ORDER

Entitlement to service connection for a lumbosacral spine disability is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


